                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION
 NORMA ROGERS, ARTHUR ROGERS,          )
 WILLIAM HALE,                         )
                                       )
                        Plaintiffs,    )
                                       )                      Case No. 6:19-03346-CV-RK
                 v.                    )
                                       )
 DOUGLAS D GASTON, IN HIS              )
 INDIVIDUAL AND OFFICIAL               )
 CAPACITIES; JANE DOE 1-3, JOHN        )
 DOE 1-3, BOBBY DUNCAN,                )
                                       )
                        Defendants.    )
                                    ORDER
        Before the Court is Plaintiffs’ motion for an extension of time to submit a joint proposed
scheduling order. (Doc. 52.) The motion is fully briefed. (Doc. 52, 53, 56.) After careful
consideration, the motion is GRANTED.
        The parties submitted a joint proposed scheduling order on April 1, 2020. (Doc. 15.)
However, no scheduling order has yet been entered in the case. The Court finds an extension is
warranted for several reasons. First, the parties appear to have substantially abided by the proposed
scheduling order, though it was never entered. 1 Second, little prejudice, if any will be imposed on
Defendants. Judge Gaston proposes dispositive motions be due within 30 days. While an
extension will push the deadline for dispositive motions past the 30 days suggested, Judge Gaston
can file a dispositive motion at any time. Finally, had a scheduling order been entered, the Court
would now find good cause for an extension of the deadlines.
        Therefore, Plaintiffs’ motion for an extension of time to submit a proposed scheduling
order will be due November 6, 2020.
        IT IS SO ORDERED.
                                                s/ Roseann A. Ketchmark
                                                ROSEANN A. KETCHMARK, JUDGE
                                                UNITED STATES DISTRICT COURT
  DATED: October 29, 2020

        1
           While some of the deadlines in the original proposed scheduling order have now past, the Court
still finds an extension is warranted.



            Case 6:19-cv-03346-RK Document 57 Filed 10/29/20 Page 1 of 1
